Lore, C. J.,
charging the jury:
Gentlemen of the jury:—It is claimed on the part of the plaintiff that John W. Jolls having recovered a judgment against Julian Cochran, issued an execution and attachment fi. fa. upon that *23judgment, and on the twenty-third day of March, 1901, laid that attachment in the hands of Michael Keegan, Jr., a tenant, upon the farm. To that attachment Michael Keegan pleaded nulla bona, that is, that he had nothing in his hands belonging to Julian Cochran.
So that the question for you to decide is whether or not on the twenty-third day of December, 1901, at the time that the attachment was laid in the hands of Michael Keegan, he actually had in his possession or control, any property, money or other things belonging to Julian Cochran.
The claim of the plaintiff in this case is that at the time Keegan did have in his hands Cochran’s one-sixth interest in the wheat crop, amounting to two hundred and fifty-eight bushels, at seventy cents a bushel, which amounted to one hundred and eighty dollars and sixty cents, sufficient to pay the judgment against Julian Cochran, debt and interest, $103.28, with the costs of the suit thereon.
The point for you to decide is whether on the twenty-third day of March, 1901, Michael Keegan, Jr., had anything in his hands belonging to Julian Cochran.
Should you believe at that time Julian Cochran was entitled as the heir-at-law of his mother to the one-sixth interest in the land and that Doctor Gilpin was acting as the agent for the heirs-at-law, including Julian Cuchran, then we say to you that Julian Cochran would be entitled to the one-sixth interest in the crop of wheat, and the plaintiff would be entitled to recover from the defendant the money value of the one-sixth interest in the wheat crop when sold, to the extent of his judgment, $103.28.
Verdict for plaintiff for $103.28.